Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 7, 2017

                                          No. 04-17-00767-CR

                                      IN RE Robert MARTINEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         Relator filed this petition for writ of mandamus on November 20, 2017, complaining that
the trial court had not ruled on his “Motion to Compel State Court Appointed Attorney (Yolanda
T. Huff) to Return Defendant’s Files With Notice of Yolanda T. Huff’s Repeated Made [sic]
Material Misrepresentation.” The trial court ruled on the motion on December 4, 2017;
therefore, relator’s petition for writ of mandamus is moot. Accordingly, this original mandamus
proceeding is DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on December 7, 2017.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2013CR6698, styled State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.